Exhibit 10.1

SPLIT DOLLAR INSURANCE AGREEMENT

THIS AGREEMENT made this 15th of October 2008 , by and between JO-ANN STORES,
INC., an Ohio corporation (the “Company”) and Kenneth Haverkost (the
“Employee”),

W I T N E S S E T H:

WHEREAS, the Employee has performed his duties in a capable and efficient manner
and is a valued employee of the Company and has indicated his intention to
continue such services, and the Company desires that he do so; and

WHEREAS, in the continuation of such relationship, the parties desire to
establish an arrangement in order to provide insurance protection for the
benefit of the Employee;

NOW, THEREFORE, in consideration of the services rendered and to be rendered by
the Employee and of the mutual covenants contained herein, the parties hereto
agree as follows:

1. Purchases of Insurance. The Company shall maintain life insurance policies
acquired by the Company on the life of the Employee (the “Policies”) from
insurance companies selected by the Company (the “Insurance Companies”), shall
pay the premiums on the policies when due, and shall be designated as sole owner
of the policies subject to the conditions hereafter set forth.

2. Allocation of Premiums Between Company and Employee. The Company will pay the
entirety of the Premiums due on the Policies and shall annually furnish the
Employee a statement of the amount of income reportable by the Employee for
Federal and State income tax purposes, if any, as a result of its payment of
such premiums.

3. Payment of Proceeds. Upon the death of the Employee while this Agreement
remains in effect, the proceeds of the Policies shall be paid as follows:

(a) To the Employee’s beneficiary or beneficiaries designated in accordance with
paragraph 4 hereof, the amount of Six Hundred Thousand ($600,000) Dollars.

(b) To the Company, an amount equal to the balance, if any, of the proceeds of
the Policies, and of any paid-up additional insurance purchased through dividend
reinvestment, if any, after payment of the applicable amount to the Employee’s
beneficiary or beneficiaries pursuant to subparagraph (a) of this paragraph 3.

4. Ownership. The Employee shall have the right to designate the beneficiary or
beneficiaries to receive payment of any proceeds of the Policies which might
become payable pursuant to the provisions of paragraph 3(a) hereof. Each and
every other right of ownership of the Policies shall be reserved to the Company
even though the exercise of such right or rights would adversely affect or
extinguish the payment of any benefits pursuant to Paragraph 3(a) hereof or the
existence thereafter of the right reserved to the Employee pursuant to the first
sentence of this paragraph.

5. Dividends. The Policies shall provide that the dividends, if any, payable
with respect to the Policies may be applied as determined by the Company in its
sole discretion.

6. Termination. This Agreement may be terminated by either party hereto, with or
without the consent of the other, upon the giving of notice of termination in
writing. It shall terminate automatically upon termination of employment of the
Employee with the Company for any reason whatsoever, including early retirement.
In the event of termination, the Employee agrees, upon request to him by the
Company, to join with the Company in executing such documents as may be
necessary to designate the Company as sole owner and sole beneficiary of the
Policies.

7. Possession of Policy. The Company shall keep possession of the Policies. The
Company agrees from time to time to make the Policies available to the Employee
or to the Insurance Company for the purpose of endorsing.

8. Borrowing. The Company shall have the right, without the consent of the
Employee, to borrow the cash value of the Policies, if any, provided, however,
that the Company shall not borrow from the Policies in any more than three of
the first seven years and such amount borrowed from any Policy during the first
seven years shall not exceed the annual premium of such policy.

9. Plan Administrator. The Company shall be the Plan Administrator of the plan
described herein for purposes of the Employee Retirement Income Security Act of
1974. The Company shall maintain records with respect to the Employee’s benefits
hereunder, except for individual claim records which shall be maintained by the
Insurance Companies. The Insurance Companies shall handle certain aspects in the
administration of the plan including, but not limited to, the processing of
individual claims, and the remittance of benefit payment. Payments from the plan
shall be made to beneficiaries directly by the Insurance Companies in accordance
with the terms of the Policies and the terms of this Agreement.

10. Claims Procedure. The Company shall provide a procedure for handling
beneficiaries’ claims for benefits. Such procedure shall be in accordance with
regulations issued by the Secretary of Labor and shall:

(a) provide adequate notice in writing to any beneficiary whose claim for
benefits has been denied, setting forth the specific reasons for such denial,
written in a manner calculated to be understood by such beneficiary; and

(b) afford a reasonable opportunity to any beneficiary whose claim for benefits
has been denied for a full and fair review by the appropriate named fiduciary of
the decision denying the claim.

11. Miscellaneous. The benefits payable under this Agreement shall be
independent of, and in addition to, any other employment agreement that may
exist from time to time between the parties hereto or any other compensation
payable by the Company to an Employee, whether as salary, bonus or otherwise.
This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Company to terminate the employment of the Employee at any time.

12. Amendment. This Agreement may be revoked or be amended by a writing signed
by the Company and the Employee and attached hereto.

13. Successors. This Agreement shall bind and shall inure to the sole benefit of
the parties and their respective successors, assigns and legal representatives.

14. Revocation of Prior Agreement. Upon execution of the Agreement all split
dollar insurance agreements entered into by the parties hereto prior to the date
hereof, if any, shall be null and void and the rights thereunder shall be
extinguished.

IN WITNESS WHEREOF, the parties have hereunto set their hands, the Company by
its duly authorized officers on the day and year first above written.

JO-ANN STORES, INC.

         
By:
  /s/ Darrell Webb   /s/ Kenneth Haverkost
 
       
 
  Darrell Webb, Chairman of the Board,   Employee
 
  President and Chief Executive Officer  

By:
  /s/ David Goldston  

 
     

 
  David Goldston  

 
  Senior Vice President,  

 
  General Counsel and Secretary  


